AO 83 (Rev. 06/09) Summons in a Criminal Case

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

United States of America
V.
DUSTIN JACOB MCPHETRIDGE

149 Hurd Road
Surgoinsville, TN

Case No. 2:15-cr-5000

 

Defendant

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

© Indictment © Superseding Indictment © Information O Superseding Information O Complaint

(© Probation Violation Petition Supervised Release Violation Petition O Violation Notice © Order of Court

 

U. S. DISTRICT COURTHOUSE

Place: 220 DEPOT ST, WEST Courtroom No.: 300

 

 

GREENEVILLE, TN 37743 ‘
Date and Time: 02/25/2019 2:00 pm

 

 

 

This offense is briefly described as follows:

  

Date: - 02/22/2019
Issuing offidyr ’s signature

JOHN L. MEDEARIS, CLERK

 

Printed name and title

 

I declare under penalty of perjury that I have:

(WeExecuted and returned this summons © Returned this summons unexecuted

owe Zles[/4- — _

Server's signature

B. Zee! Cyusm

Printed name and title

 
AO 83 (Revs 06,099, Summons in a Criminal Case (Page 2)

Case No. 2:15-cr-5000

This second page contains personal identifiers and therefore should
not be filed in court with the summons unless under seal.
(Not for Public Disclosure)

INFORMATION FOR SERVICE
Name of defendant/offender:

 

Last known residence:

 

 

Usual place of abode (if different from residence address):

 

 

If the defendant is an organization, name(s) and address(es) of officer(s) or agent(s) legally authorized to receive service of

process:

 

 

If the defendant is an organization, last known address within the district or principal place of business elsewhere in the
United States:

 

 

 

PROOF OF SERVICE
This summons was received by me on (date) 2/25 [(4 .
personally served the summons on this defendant ( \D OSH VY) M C Phetr Aye at

(Place) (WS Ceheatal Cour Hneuse - Greenville ON (date) S]

O On (date) I left the summons at the individual’s residence or usual place of abode
with (name) , aperson of suitable age and discretion who resides

 

 

there, and I mailed a copy to the individual’s last known address; or

C1 I delivered a copy of the summons to (name of individual) 5

who is authorized to receive service of process on behalf of (name of organization)

 

on (date) and I mailed a copy to

 

the organizations’s last known address within the district or to its principal place of business elsewhere in the
United States; or

© The summons was returned unexecuted because:

 

 

I declare under penalty of perjury that this information is true.

Date returned: Ae 42

Server’s signature

K. Gold.) Dorr

Printed name and title

Remarks:
